Mr. JUSTICE GEORGE J. MORAN delivered the opinion of the court: Counterdefendant appeals from a judgment of the Circuit Court of Jefferson County granting counterplaintiff a divorce, fixing the custody of the minor children of the parties, and directing a disposition of the marital assets. We find that no error of law appears, that an opinion in this case would have no precedential value and that the judgment of the trial court was not against the manifest weight of the evidence. We therefore affirm the judgment of the trial court in compliance with 50 Ill.2d R. 23. Judgment affirmed. EBERSPACHER, P. J., and JONES, J., concur.